Citation Nr: 1242451	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  11-32 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for thoracic and lumbar spondylosis and lumbosacral degenerative disk disease (DDD).


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Accredited Agent


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from April 1987 to August 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in April 2011.  A statement of the case was issued in October 2011, and a substantive appeal was received in December 2011. 

In the June 2010 rating decision, the RO granted service connection for thoracic and lumbar spondylosis and lumbosacral DDD, and assigned a 10 percent disability rating, effective November 23, 2009.  In November 2010, the RO assigned a 20 percent disability rating, effective November 23, 2009.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The Veteran's service-connected thoracic and lumbar spondylosis and lumbosacral degenerative disk disease is not manifested by forward flexion of the thoracolumbar spine 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected thoracic and lumbar spondylosis and lumbosacral degenerative disk disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5243 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated in December 2009 and January 2010.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                             
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  

Duty to Assist

VA has obtained service, private and VA treatment records; obtained Social Security Administration (SSA) records; reviewed the Veteran's virtual VA file; assisted the Veteran in obtaining evidence; afforded the Veteran a VA examination in April 2010; and obtained a September 2010 VA examination addendum.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


Laws and Regulations

The present appeal involves the Veteran's claim that the severity of his service-connected thoracic and lumbar spondylosis and lumbosacral degenerative disk disease warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.    

The general rating formula provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5243.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Analysis

When the Veteran was afforded a VA examination in April 2010, he reported increased stiffness and episodes in which his back locked up, especially from flexion to extension.  He reported falling 12 falls per year due to weakness in his lower extremities; and reported constant moderate pain that radiated into both legs causing weakness.  This affected his ability to walk less than 50 yards before flare-ups occurred.   Upon physical examination, range of motion was from 10 to 86 degrees with pain.  Extension lacked 10 degrees to neutral with pain.  The VA examiner observed that extension lacked 10 degrees to neutral with pain.  Lateral flexion bilaterally was from 0 to 20 degrees; and bilateral rotation was from 0 to 22 degrees.  Range of motion was not additionally limited following repetitive use.  The VA examiner observed grade 2 moderate spasm of the thoracic and lumbar spine with tenderness throughout.  Straight leg raises were negative for neurological complaints.  Motor was 5/5 with hypertrophied bulk and one of the lower extremities.  Deep tendon reflexes were 2 + and symmetrical.  The Veteran's gait was antalgic.  The VA examiner diagnosed chronic thoracic and lumbar strain, thoracic spondylosis, spondylysis of L5, DDD (L5-S1); and spondylosis of the lumbar spine.  The VA examiner recommended that there is subjective, but not objective evidence of bilateral lumbar radiculopathy.

A June 2010 private treatment record from Husam Mourtada, M.D. reveals that the Veteran complained of worsening pain located over the right lower lumbar spine radiating sometimes to the right lower extremity with weakness, tingling and numbness.  There was no bowel or bladder dysfunction.  Upon physical examination, motor strength of the major muscles of the left lower extremities was 5/5, and for the right lower extremity 4/5.  Straight leg raises were negative bilaterally.  Deep tendon reflexes were 1+/4 for knees and ankles.  Range of motion of the lumbar spine was normal.  The assessment was chronic low back pain with further radiological evaluation needed.  

On a September 2010 addendum, the VA examiner stated that the Veteran's muscle spasm in the thoracic and lumbar spine, and spondylosis are the causes of his antalgic gait.

Based on the pertinent medical evidence of record, under the general rating formula for disease and injuries of the spine, Diagnostic Codes 5235-5243, a higher rating in excess of 20 percent is not warranted.  The Board notes that the criteria for a 30 percent rating applies to the cervical spine.  A 40 percent rating is not warranted because there is no evidence of forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Here, flexion was no less than 86 degrees.  

A 50 percent rating is not warranted because there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is not for application because there is no evidence of unfavorable ankylosis of the entire spine.  Although limited, the Veteran exhibited range of motion.  

Further, the evidence does not show incapacitating episodes of intervertebral disc disease having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months to warrant a 40 percent rating; or incapacitating episodes of at least 6 weeks to warrant a 60 percent rating under Diagnostic Code 5243 for rating intervertebral disc syndrome based on incapacitating episodes.  As noted on VA examination in April 2010, the Veteran did not report any prescribed bed rest due to incapacitation.

There is no evidence of record of any current neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  There was no bowel or bladder dysfunction.  The Veteran complained of pain that radiated into both legs causing weakness.  While the Veteran is certainly competent to report symptoms of radiculopathy, given examination results, Dr. Mourtada did not provide such a diagnosis and instead recommended further testing.  Additionally, after interviewing and examining the Veteran, and after considering the Veteran's reports of symptoms, the VA examiner in April 2010 acknowledged subjective complaints of bilateral lumbar radiculopathy, but found no objective evidence of such upon examination.  

The Board also acknowledges that the Veteran has chronic back pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra. However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 20 percent.

The Board further acknowledges the Veteran's concern that the VA examiner did not review his claims file as noted in the April 2010 VA examination report and September 2010 addendum.  However, the Board notes that a review of the record would not have made a difference in this case.  There is the June 2010 report from Dr. Mourtada.  However, this report shows normal range of motion.  While deep tendon reflexes were 1+, Dr. Mourtada was uncertain whether the Veteran had radiculopathy.  The Board finds the VA examination to be adequate for rating purposes under the circumstances of this case.  In fact, the VA examiner's finding of some limitation of motion appears to be more beneficial to the Veteran than the private treatment report.  

Overall, staged ratings are not of application since the Veteran's thoracic and lumbar spondylosis and lumbosacral degenerative disk disease are adequately contemplated by the 20 percent rating during the entire time period in question.  Should the severity of the thoracic and lumbar spondylosis and lumbosacral degenerative disk disease increase in the future, the Veteran may always file a claim for an increased rating.  

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


